128 Ga. App. 740 (1973)
197 S.E.2d 924
ROBERTSON
v.
GEORGIA POWER COMPANY.
47993.
Court of Appeals of Georgia.
Argued March 6, 1973.
Decided April 4, 1973.
Haas, Holland, Levison & Gibert, Richard N. Hubert, for appellant.
Sanders, Mottola, Haugen, Wood & Goodson, Charles Van S. Mottola, for appellee.
HALL, Presiding Judge.
The condemnee appeals from the judgment following an appeal from the award of a special master and from the denial of his motion for a new trial.
None of the condemnee's alleged errors were objected to in the court below and are therefore not subject to appellate review, with only one exception discussed below. Ocilla Truck &c. Co. v. Nolan, 124 Ga. App. 417 (184 SE2d 48); Stiles v. Seagraves, 124 Ga. App. 389 (184 SE2d 45).
The condemnee contends that even though there was neither a request for nor any objection to the failure of the court to charge certain principles concerning opinion evidence, the instructions were grossly inadequate as a matter of law and should require a new trial under Code Ann. § 70-207 (c). We see no gross miscarriage of justice here to make that section applicable. The verdict was not only within the range of testimony on value, but was also virtually identical to the award of the special master. See Bryant v. Housing Authority of Atlanta, 121 Ga. App. 32 (172 SE2d 439).
*741 The condemnee is left with only the issue of whether the evidence supports the verdict. It does. See also Derrick v. Rabun County, 107 Ga. App. 229 (129 SE2d 583); Roberts v. State Hwy. Dept., 54 Ga. App. 438 (188 S.E. 273).
Judgment affirmed. Evans and Clark, JJ., concur.